EXHIBIT 32.1 CERTIFICATION OF THE CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER OF CYBERONICS, INC. PURSUANT TO 18 U.S.C. SECTION 1350 Daniel J. Moore, the President and Chief Executive Officer of Cyberonics, Inc. (the Company), and Gregory H. Browne, the Senior Vice President, Finance and Chief Financial Officer of the Company each hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (a) the Company’s Annual Report on Form 10-K for the fiscal year ended April 27, 2012 as filed with the Securities and Exchange Commission on the date hereof (the Report) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (b) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:June 15, 2012 /s/ DANIEL J. MOORE Daniel J. Moore President and Chief Executive Officer (Principal Executive Officer) /s/ GREGORY H. BROWNE Gregory H. Browne Senior Vice President, Finance and Chief Financial Officer (Principal Financial Officer)
